NUMBER 13-09-00675-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ROLAND MIGUEL GUZMAN,                                                          Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                     On appeal from the 36th District Court
                        of San Patricio County, Texas.


                           MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Yañez and Garza
                Memorandum Opinion by Justice Garza

       On March 13, 2009, appellant Roland Miguel Guzman was indicted on one count

of evading arrest or detention, a state-jail felony. See TEX . PENAL CODE ANN . § 38.04(a),

(b)(1)(A) (Vernon Supp. 2009). Pursuant to the terms of a plea agreement, Guzman

pleaded guilty to the offense and was placed on deferred adjudication community

supervision for a period of four years. See TEX . CODE CRIM . PROC . ANN . art. 42.12, § 5(a)
(Vernon Supp. 2009). On October 19, 2009, the State filed a motion to revoke Guzman’s

community supervision, alleging that Guzman had committed seven different violations of

the terms of his community supervision.1 Guzman pleaded “true” to all seven of the

allegations. He was then adjudicated guilty of the underlying offense and sentenced to two

years’ confinement in the State Jail Division of the Texas Department of Criminal Justice.

The trial court certified Guzman’s right to appeal, and this appeal followed. We affirm.

                                            I. ANDERS BRIEF

         Guzman’s court-appointed appellate counsel has filed a motion to withdraw and a

brief in support thereof in which he states that he has diligently reviewed the entire record

and that “[t]here are no arguable points of error, fundamental or otherwise, upon which

[Guzman] could obtain relief from the conviction in the trial court . . . .” See Anders v.

California, 386 U.S. 738, 744 (1967). Counsel’s brief therefore meets the requirements of

Anders as it presents a professional evaluation showing why there are no arguable

grounds for advancing an appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.

Crim. App. 2008); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en

banc).

         In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), counsel has carefully discussed why, under controlling authority, there are no errors

in the trial court’s judgment. Counsel has informed this Court that he has: (1) examined

the record and has found no arguable grounds to advance on appeal, (2) served a copy

of the brief and motion to withdraw on Guzman, and (3) informed Guzman of his right to

        1
          The State’s initial m otion to revoke alleged that Guzm an violated eight term s of his com m unity
supervision. However, the State abandoned one of the term s at the hearing on the m otion to revoke.

                                                     2
review the record and to file a pro se response.2 See Anders, 386 U.S. at 744; Stafford,
813 S.W.2d at 510 n.3. More than an adequate time has passed, and no pro se response

has been filed.

                                       II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the record and find that the appeal is wholly frivolous

and without merit. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005)

(“Due to the nature of Anders briefs, by indicating in the opinion it considered the issues

raised in the brief and reviewed the record for reversible error but found none, the court of

appeals met the requirements of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813
S.W.2d at 509. Accordingly, we affirm the judgment of the trial court.

                                      III. MOTION TO WITHDRAW

        In accordance with Anders, Guzman’s counsel has filed a motion to withdraw. See

Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery

v. State, 903 S.W.2d 776, 779-80 (Tex. App.–Dallas 1995, no writ.) (“If an attorney

believes the appeal is frivolous, he must withdraw from representing the appellant. To

withdraw from representation, the appointed attorney must file a motion to withdraw

accompanied by a brief showing the appellate court that the appeal is frivolous.”) (citations

omitted)). We grant the motion to withdraw.

        2
           The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (quoting
W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).
                                                     3
         We further order that counsel must, within five days of the date of this opinion, send

a copy of the opinion and judgment to Guzman and advise him of his right to file a petition

for discretionary review.3 See TEX . R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).


                                                               ________________________
                                                               DORI CONTRERAS GARZA
                                                               Justice

Do not publish.
TEX . R. APP. P. 47.2(b)
Delivered and filed the
12th day of August, 2010.




         3
            No substitute counsel will be appointed. Should Guzm an wish to seek further review of this case
by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within
thirty days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this
Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which
it will be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3, 68.7. Any petition for
discretionary review m ust com ply with the requirem ents of Rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.



                                                          4